  Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 1 of 17 PageID #:1304




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

MUNCHKIN, INC.,                                )
                                               )
                          Plaintiff,           )
                                               )
            v.                                 )         18 C 6337
                                               )
TOMY INTERNATIONAL, INC.,                      )
                                               )
                          Defendant.           )

                           MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      The Court is tasked with the construction of disputed claim terms in United States

Patent Number 9,888,796 (the “‘796 Patent”).           Having reviewed the written

submissions and heard arguments, the Court construes the disputed terms as follows.

                                  BACKGROUND

      Plaintiff Munchkin owns several patents related to non-spill drinking containers.

The ‘796 Patent includes claims directed at a non-spill container having a collar and

seal assembly from which drinking can occur anywhere along the collar. Under the

‘796 Patent, Munchkin has sold its Miracle 360 Cups, a line of children’s sippy cups,

since 2014. Munchkin alleges that Defendant TOMY has infringed upon the ‘796

Patent in the design of TOMY’s Simply Spoutless Cup, which it has sold since 2015.
    Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 2 of 17 PageID #:1305




        The parties have identified six disputed terms in the ‘796 Patent. 1 The six terms

are contained in claims 1, 5, 9, and 15 of the ‘796 Patent. These claims cover, with the

disputed language noted:

        1. A non-spill collar and seal assembly, comprising: a collar comprising:
        an open upper end proximate to and including an upper end of a sidewall,
        an upper perimeter, and a rim; a closed lower end having a projection
        extending upward therefrom and one or more passages disposed through
        the closed lower end to channel a fluid; the sidewall having a tapered
        shape that extends from the open upper end inward toward the closed
        lower end, and a support surface provided along an inner surface of the
        sidewall adjacent to the open upper end having one or more protrusions
        disposed radially adjacent to the support surface defining one or more
        channels; and a fastener assembly provided on an external wall of the
        collar; and a seal having a surface substantially similar to a shape of the
        open upper end, the seal having an aperture for receiving and securing the
        projection therein.

        5. A non-spill collar and seal assembly, comprising: a collar comprising:
        an open upper end; a closed lower end having a projection extending
        outward therefrom and one or more passages disposed through the closed
        lower end; an internal wall having a frustoconical shape that extends from
        the open upper end to the closed lower end, and an inner surface of the
        internal wall adjacent to the open upper end having one or more
        protrusions disposed radially defining one or more channels; a fastener
        assembly provided opposite the internal wall; and a seal having an
        aperture for receiving and securing the projection therein and a seal
        perimeter substantially similar to a collar perimeter of the open upper end
        that creates a leakproof seal with the open upper end of the collar.

        9. A non-spill collar and seal assembly, comprising: a collar comprising:
        an open upper end; a closed lower end having a projection extending
        outward therefrom and one or more passages disposed through the closed
        lower end to channel a fluid; an internal wall having a frustoconical shape
        that extends from the open upper end to the closed lower end, and a
        support surface provided along an inner surface of the internal wall
        adjacent to the open upper end having one or more protrusions disposed
1
 The Parties originally identified and briefed seven terms but reached an agreement about the construction
of the seventh term prior to the Markman hearing. Accordingly, this Opinion does not construe Term 7.
                                                    2
   Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 3 of 17 PageID #:1306




       radially adjacent to the support surface defining one or more channels; and
       a fastener assembly provided opposite the internal wall; and a seal having
       an aperture for receiving and securing the projection therein and having a
       shape substantially similar to an inner surface of the internal wall that
       creates a leakproof seal with the inner surface of the internal wall.

       15. A non-spill collar and seal assembly, comprising: a collar comprising:
       an open upper end; a closed lower end having one or more passages
       disposed through the closed lower end to channel a fluid and a projection
       extending outward from the closed lower end, the projection having at
       least one shoulder; an internal wall having a frustoconical shape that
       extends from the open upper end to the closed lower end, and a support
       surface provided along an inner surface of the internal wall adjacent to
       the open upper end having one or more protrusions disposed radially
       adjacent to the support surface defining one or more channels; and a
       fastener assembly provided opposite the internal wall; and a seal having a
       surface substantially similar to a shape of the open upper end and having
       an aperture, the aperture having at least one flange that is engaged and
       locked to the shoulder on the projection therein.

‘796 Patent, Claims 1, 5, 9, 15 (emphasis added); Dkt. # 1-1, pg. 33–34.

       The Court conducted a Markman hearing where each party was allowed to

explain its proposed construction of the disputed terms and answer questions from the

Court concerning their respective positions. Neither party called any witnesses nor

provided any extrinsic evidence at the hearing, though TOMY offered a declaration of

a purported expert as part of its briefing.

                                 LEGAL STANDARD

       The construction of a patent claim, “including terms of art within its claim, is

exclusively within the province of the court.” Markman v. Westview Instruments, Inc.,

517 U.S. 370, 372 (1996). In general, claim terms are given the meaning they would

have to a person having ordinary skill in the art at the time of the patent’s effective

                                              3
   Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 4 of 17 PageID #:1307




filing date. See Phillips v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (en

banc). To determine what a person having ordinary skill in the art would understand a

term to mean, the Court first considers the intrinsic evidence, which includes claim

language, the patent’s specification, and the patent’s prosecution history. See Unique

Concepts v. Brown, 939 F.2d 1558, 1561 (Fed. Cir. 1991). The intrinsic evidence forms

the public record of what the patentee claimed, and the public is entitled to rely on this

record to determine a patent’s scope. Vitronics Corp. v. Conceptronic, Inc., 90 F.3d

1576, 1583 (Fed. Cir. 1996).

      When considering the intrinsic evidence, the Court first looks at the language of

the claim or claims in which the term appears. Phillips, 415 F.3d at 1314. Claim

language supplies information about the meaning of a term through the context and

relationship to other claims. Id. And because terms are usually used consistently, a

term in one claim of the patent can provide insight into its meaning when used

elsewhere. Id.

      Next, the Court looks at the specification, which clarifies the claim language. Id.

at 1315. “The terms must be read in view of the specification, of which they are a part”

because “they are part of a fully integrated written instrument.” Id. (cleaned up). The

specification, therefore, is both highly relevant to and often dispositive of a term’s

meaning. Id. However, the specification is not without pitfalls—limitations found

within it cannot be read into claims that do not contain the same limitations. See Golight,

Inc. v. Wal-Mart Stores, 355 F.3d 1327, 1331 (Fed. Cir. 2004).

                                            4
   Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 5 of 17 PageID #:1308




         Finally, the Court looks at the patent’s prosecution history. A patentee can act

as a lexicographer, but he or she must do so in the written description or prosecution

history with “reasonable clarity, deliberateness, and precision.” Id. at 1332. The

prosecution history can clarify a term’s definition and must be consulted to determine

whether the patentee gave a special meaning to a term or disclaimed aspects of the

invention. See generally id. at 1331–33.

         If there remain ambiguities after considering the intrinsic evidence, the Court

may look to extrinsic evidence. See Phillips, 415 F.3d at 1317. Extrinsic evidence

includes dictionaries, learned treatises, and expert and inventor testimony. Id. The

Court may also consider extrinsic evidence, especially technical dictionaries, if the

Court finds it useful to understand technical terms of art. Id. However, extrinsic

evidence is “less significant than the intrinsic record in determining the legally

operative meaning of claim language.” Id. (cleaned up). Additionally, extrinsic

evidence cannot contradict claim language that is unambiguous from the intrinsic

evidence. Id. at 1324. With these principles in mind, we now examine the disputed

terms.

                                         DISCUSSION

         Munchkin and TOMY have identified six disputed terms. We address each in

turn.




                                             5
     Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 6 of 17 PageID #:1309




I.      Terms 1 & 2: “an open upper end” and “a closed lower end”

        The first two disputed terms, “an open upper end” and “a closed lower end,” are

related. The parties specifically dispute the meaning of the word “end” in these two

phrases. We address each of their proposed constructions in turn.

        a. TOMY’s Proposed Construction

        TOMY contends that “an open upper end” means “the uppermost, terminal

portion of the collar having an opening through the uppermost, terminal portion.”

Similarly, TOMY says that “a closed lower end” means “the lowermost, terminal

portion of the collar enclosed such that no opening exists through the lowermost,

terminal portion.”

        In support, TOMY argues that “an open upper end” and “a closed lower end”

must be the uppermost and lowermost terminal portions because Claim 1 describes a

“sidewall . . . that extends from the open upper end inward toward the closed lower

end.” Id. at 7–8. And if an “an open upper end” and “a closed lower end” were not

construed as terminal points, Claim 1’s description would be meaningless. Id. at 8.

TOMY also argues that the “open upper end” must be the uppermost, terminal portion

because it includes a rim. Id.

        In response to Munchkin’s proposed construction, TOMY argues that Munchkin

imposes a negative limitation in its construction, which requires “express intent to

confer on the claim language the novel meaning imparted by the negative limitation.”

Dkt. # 32, at 5 (citing Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314 (Fed. Cir.

                                           6
   Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 7 of 17 PageID #:1310




2003)). TOMY concludes that both the intrinsic and extrinsic evidence does not support

Munchkin’s construction. Id. at 5–14. TOMY says that the term “end” was not clearly

redefined because the specification uses the term inconsistently. Id. TOMY interprets

the specification as sometimes using “end” to mean the terminal point of an object while

also using “end” to mean “something more amorphous and poorly defined.” Id.

      Finally, TOMY offers extrinsic evidence to support its arguments. TOMY first

points to a dictionary definition of “end” from Webster’s Ninth New College Dictionary

and Oxford’s online thesaurus, which define the term as “a point that marks the end of

something” or “the extreme or last part lengthwise.” Id. at 11. Additionally, TOMY

offers the declaration of a purported expert, Mr. Darley, who opines that a PHOSITA

would define the terms exactly as TOMY proposes. Id. at 11–12; Darley Decl., Dkt. #

33.

      b. Munchkin’s Proposed Construction

      Munchkin contends that “an open upper end” and “a closed lower end” should

be construed with their plain and ordinary meaning, which does not require these terms

to be the uppermost and lowermost terminal portions of the collar. Dkt. # 41.

      Munchkin argues that the specification supports this construction and refutes

TOMY’s construction. Id. at 11. For example, Munchkin says that Figure 8 of the

specification, included below, shows that the “closed lower end” is the internal structure

of the collar, which corresponds to its construction. Id. at 11-12. And the specification



                                            7
   Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 8 of 17 PageID #:1311




does not require the “closed lower end” to be the “lowermost, terminal portion of the

collar.” Id. at 4.




       Lastly, Munchkin argues that both TOMY’s extrinsic evidence and TOMY’s

argument that Munchkin acted as its own lexicographer with a negative limitation are

improper. Id. at 15–17. Munchkin argues that it not trying to act as a lexicographer

because it construes the terms with their plain and ordinary meaning. Id. at 16.

Munchkin also disagrees that it uses a negative limitation. Id. Rather, it only specified

that the plain and ordinary meaning does not require “a closed lower end” to be the

“lowermost, terminal portion.” Id. Munchkin thus says that the claim language should

not be substituted with dictionary definitions or a definition offered by an expert. Id. at

15.

       c. The Court’s Conclusion

       We believe that the claim language and specification clearly support Munchkin’s

construction, i.e. the plain and ordinary meaning. Neither “closed lower end” nor “open



                                            8
   Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 9 of 17 PageID #:1312




upper end” are technical terms or terms of art. Specifically, “end” is a common term

with a widely accepted meaning.

      The plain and ordinary meaning of “end” does not support TOMY’s

construction. At the hearing and in the briefs, the parties point to the end of a movie or

end of a book as examples of an “end.” These commonsense examples illustrate the

plain meaning well. The end of a novel is more than just the final period of the final

sentence and the end of a movie is more than the final frame. Rather, it is the

denouement of the story arc, which may span a few sentences, pages, chapters, or

scenes. Without anything in the patent indicating that the “closed lower end” or “open

upper end” means a specific terminal point, we must read the terms in accordance with

their plain and ordinary meaning. The inventor uses the word “end” to point to an area

of the collar, not the uppermost or lowermost terminal point of the collar.

      The specification further elucidates this. Although the specification does not

define the terminal portions of the collar, the example embodiments show that the

“closed lower end” is not required to be the lowermost, terminal portion. For example,

in Figure 18, shown below, both the external walls of the seal and the handles of the

collar extend past the closed lower end, and thus the “closed lower end” is not the

lowermost, terminal portion of the collar. Because the specification shows that “a

closed lower end” is not required to be the lowermost, terminal portion, the “end” in

“an open upper end” is also not constrained to the uppermost, terminal portion.



                                            9
  Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 10 of 17 PageID #:1313




      TOMY’s proposed construction is unsupported by the claim language and the

specification. TOMY’s construction adds limitations and narrows the claim terms. The

claim language and the specification do not contain any requirement that the “open

upper end” must be the uppermost terminal point, or that the “closed lower end” must

be the lowermost terminal point. In fact, the plain language and the specification show

the exact opposite.

      At the hearing, TOMY attempted to argue that a part of Figure 8 supports its

contention that “end” means the terminal point. The specification reads: “The lower

end 23 of the collar 20 defines the lower cylindrical wall with a smaller diameter having

male threads 24 disposed on an outer surface thereof.” Dkt. #34-2, 5:10–12 (emphasis

added). TOMY focuses on the “lower end 23” and “lower cylindrical wall” language of

the specification, coupled with its belief that the line identifying “23” points to the

bottom of the wall. But TOMY overlooks the full language of the specification: that


                                           10
  Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 11 of 17 PageID #:1314




the “lower end” has male threads on its outer surface. Looking at Figure 8, one can

clearly see that the male threads are on more than just the lowest terminal point of the

wall. Thus, this shows that “end,” in accordance with its plain meaning, is not the

lowermost terminal point, but an area.

       Finally, we do not consider Darley’s declaration for two reasons. First, since the

intrinsic evidence gives clear meaning to the terms, we need not consider his definitions

because “a court should discount any expert testimony that is clearly at odds with the

claim construction mandated by the claims themselves, the written description, and the

prosecution history.” Id. (cleaned up). Second, even if the intrinsic evidence was not

clear, Darley offers a conclusory opinion about how the definition of the terms with

little reasoning and scant support. And “conclusory, unsupported assertions by experts

as to the definition of a claim term are not useful to a court.” Phillips, 415 F.3d at 1318.

We therefore do not consider any extrinsic evidence.

       Accordingly, “closed lower end” and “open upper end” as used in the ‘796 Patent

have their plain and ordinary meaning, which does not require them to be the lowermost

or uppermost terminal points.

II.    Terms 3 and 5: “a fastener assembly provided on an external wall of the
       collar” and “a fastener assembly provided opposite the internal wall”

       Terms 3 – “a fastener assembly provided on an external wall of the collar” – and

Term 5 – “a fastener assembly provided opposite the internal wall” – are also related.




                                            11
  Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 12 of 17 PageID #:1315




The dispute hinges on the meaning of “end” in Terms 1 and 2. We address the parties’

positions in turn.

       a. TOMY’s Proposed Construction

       TOMY argues that these terms should be construed as “a fastener assembly

provided on an external wall formed between the open upper end and closed lower end”

and “a fastener assembly provided on a wall opposite the internal wall and formed

between the open upper end and closed lower end.” TOMY says that the fasteners must

fall between the “open upper end” and the “closed lower end” because the two ends are

the uppermost and lowermost terminal points. Dkt. #32 at 15–17. In other words, the

“open upper end” and the “closed lower end” are two opposite, terminal points, so all

other components must fall between the two terminal points. TOMY contends that the

specification shows that the fastener assembly is positioned above the lower end of the

collar and below the upper end of the collar. Id. at 16.

       b. Munchkin’s Proposed Construction

       Munchkin argues that this term should be given its plain and ordinary meaning.

Dkt. #41 at 20, 23. Munchkins argues that TOMY’s construction of Term 3 and Term

5 is dependent on TOMY’s construction of terms 1 and 2. Id. at 10. And, therefore, if

the Court does not adopt TOMY’s construction of Terms 1 and 2, the Court cannot

adopt TOMY’s construction of Terms 3 and 5. Id. at 20, 23. Moreover, Munchkin says

that TOMY’s construction of these terms ignores the “lower end” of the collar. Id. at

20.

                                           12
  Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 13 of 17 PageID #:1316




        c. The Court’s Conclusion

        We agree with Munchkin that these terms must be given their plain and ordinary

meaning. Initially, the Court has rejected TOMY’s contention that the “open upper

end” and “closed lower end” are the terminal points of the collar. The primary logic

behind TOMY’s argument here thus fails. Additionally, the patent’s embodiments

contradict TOMY’s construction. Figure 8 shows that the fastener assembly is at least

partially on the same plane as the “closed lower end.” And Figure 18 shows the fasteners

extend lower than the “closed lower end.” There is nothing in the claim language or

specification that requires the fastener assemblies to be formed between the “closed

lower end” and “open upper end.”

        Accordingly, we give the terms their plain an ordinary meaning, which does not

require the fasteners to be formed between the “open upper end” and “closed lower

end.”

   III.    Term 4: “a projection extending outward therefrom”

        The next disputed term is “a projection extending outward therefrom.” The

parties specifically dispute the meaning of the word “outward.” We address the parties’

arguments in turn.

        a. TOMY’s Proposed Construction

        TOMY argues that this term should be construed as “a projection that flares

laterally away from the furthest extension point of the closer lower end.” Dkt. #32 at

17. TOMY bases this construction on claim differentiation. Id. In Claim 1, the patent

                                          13
  Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 14 of 17 PageID #:1317




describes the projection as “extending upward” from the closed lower end, while the

patent describes a projection as extending “outward” in Claims 5, 9, and 15. Id. at 17–

18. The specification also uses the term “outward” to describe a direction perpendicular

from an upward extending direction, namely in a lateral direction. Id. Thus, because the

terms are different, TOMY argues that the patentee intended to claim different scopes.

Id. at 17.

       b. Munchkin’s Proposed Construction

       Munchkin argues that the term should be given its plain and ordinary meaning

and refutes TOMY’s claim differentiation argument. Dkt. # 41 at 21–23. Although the

patentee used different terms, it argues that claim differentiation only applies to claims

that are otherwise identical in scope. Id. at 22. But here, Claim 1 and Claims 5, 9, and

15 are different in scope, so outward and upward are not required to have different

meanings. Id. Munchkin also argues that TOMY’s construction would introduce a

feature that the patent never contemplated because the patent repeatedly discloses a

projection that extends upward. Id.

       c. The Court’s Conclusion

       We agree with Munchkin’s proposed construction. We do not believe claim

differentiation applies because the Claims are not identical in scope. See Apple, Inc. v.

Ameranth, Inc., 842 F.3d 1229, 1238 (Fed. Cir. 2016) (declining to apply claim

differentiation where the claims are not identical in scope). Instead, the patentee used

the terms interchangeably. The patent repeatedly identifies only a projection that

                                           14
  Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 15 of 17 PageID #:1318




extends upward. And, given that the “closed lower end” has an upward orientation, no

other direction would make sense. In light of the claim language, specification, and

embodiments, TOMY’s construction simply does not make sense.

        Accordingly, we give the term its plain an ordinary meaning, which does not

require the projection to extend laterally.


   IV.     Term 6: “a support surface provided along an inner surface of the
           sidewall adjacent to the open upper end”

        The final disputed term is “a support surface provided along an inner surface of

the sidewall adjacent to the open upper end.” The parties disagree as to whether the

“inner surface” and the “support surface” are identical. We address their arguments in

turn.

        a. TOMY’s Proposed Construction

        TOMY argues that this term should be construed as “a support surface formed

on the inner surface of the sidewall near the open upper end.” Dkt. # 32, at 20. TOMY

argues that while the specification uses the terms “inner surface” and “supporting

surface” interchangeably, the claims show that the two terms are two different surfaces

on the sidewall. Id. Further, TOMY says that the specification does not show how the

“support surface” is “provided along” the inner surface of the sidewall. Id




                                              15
  Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 16 of 17 PageID #:1319




       b. Munchkin’s Proposed Construction

       Munchkin argues that this term should be construed as its plain and ordinary

meaning. Dkt. # 41, at 24-25. Munchkin cites Figures 8 and 9 of the specification,

which show that the “support surface” is a part of the “inner surface.” Id. at 25. Shown

below, Figure 9 uses reference number 21 for the inner surface and reference number

21a for the supporting surface. Id.




      c. The Court’s Conclusion

      We agree with Munchkin’s arguments. Figure 9’s description says that the

“inner surface 21 extends upward and flares outward . . . and terminates at the rim 26.”

Dkt. # 34-2, at 5:35–37. The specification then identifies the “supporting surface 21a

at the inner collar surface edge of the collar 20 adjacent to the rim 26.” Id. at 6:8–10.

Identifiers “21” and “21a” point to the same line representing the same surface. Thus,

the specification shows that the “support surface” is part of the “inner surface.” In other



                                            16
  Case: 1:18-cv-06337 Document #: 91 Filed: 07/20/21 Page 17 of 17 PageID #:1320




words, the “support surface” is the portion of the inner surface that is adjacent to the

rim and supports the seal. We therefore construe the disputed term accordingly.

                                   CONCLUSION

      For the reasons stated above, we adopt Munchkin’s proposed constructions. It

is so ordered.


Dated: 07/20/2021
                                               ________________________________
                                               Charles P. Kocoras
                                               United States District Judge




                                          17
